Motion dismissed, with $10 costs and necessary printing disbursements, upon the ground that the required papers were not filed in the office of the Clerk of the Court of Appeals within thirty days after service of a copy of the order of the Appellate Division denying permission to appeal, with notice of entry thereof. (See Civ. Prac. Act, § 592, subd. 3, as it provided prior to Sept. 1, 1953, the effective date of L. 1953, ch. 94: see, also, Nathan v. Stratford Holding Corp., 295 N. Y. 936; Gerla v. Bankers Trust Co., 297 N. Y. 888.)